DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1, 3-7, 13, and 17 are currently amended; claims 2, 8-12, 14-16, and 18-20 are as previously presented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronstrom (previously presented)("On-line Schema Update for a Telecom Database". Ronstrom, Mikel. 16th International Conference on San Diego Data Engineering. February 29, 2000. 10 Pages.).

 As to claim 1, Ronstrom discloses in a computing environment, a method of transforming a database while allowing the data in the database to be available to database users during the transformation of the database, the method comprising:
creating a new version of metadata for old database items for the database for transforming the old copy of database items from an old column type to a new copy of database items in a new column type for the database (§3, ¶1; §3.1, ¶1-3; §3.3, Changes to the schema of a database result in new tables with new versions of metadata and data being created for the new version. Column types can be changed from old types to new types in various ways including by attribute, i.e. a column type, from an old attribute to a new attribute.);
migrating a copy of the old database items from the old column type to the new column type (Fig. 1; §3.1, ¶3; §3.3, In a second phase of a multi-phase migration, a copy of old database items is formed from of an old column type that is updated into the new column type. Migration completes then Phase 5 completes after the new schema is validated.);
(Fig. 1; §3.1, ¶1-3; §3.3, ¶2-3, As part of a multi-phase migration, triggers of phase 1 remain active during the phase 2 process of migrating data.): 
transforming the copy of the old database items to the new copy of database items  according to the new version of the metadata (§3.1, ¶1-3; §3.3, ¶2-3, Data migrated is updated, i.e. transformed, to the new attribute, i.e. according to the new version of the metadata, to form the new copy in the new table(s) in at least phase 2.); 
receiving a user query made against the old database items while migrating the copy of the old database items (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. receiving and servicing user queries, made against the old database items while migrating as part of multi-phase migration. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items during at least the transforming.); and
servicing the user query made against the old database items using the copy of old database items to allow the database to remain online while transforming the copy of the old database items to the new copy of database items in the database (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. servicing user queries, to data of the old database items which also causes the update to also occur on the new column type. Thus the query is serviced using the old database items. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items during at least the transforming. See also other non-limiting examples of triggers in §3.6 Para 5-6, §3.7 Para 4-5.).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom discloses servicing user queries made against the old copy of database items comprises servicing the queries from the new copy of database items and the old copy of database items, (§3.1, ¶1-4; §3.5, ¶3-5, Update operations can occur on both copies of the database using triggers during at least phase 3 of the migration process.).

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Ronstrom discloses wherein servicing user queries made against the old database items further includes updating both the new copy of database items and the old copy of database items when the user queries comprise data updates (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. servicing user queries, to data of the old database items which also causes the update to also occur on the new column type of the new copy of database items. Thus the query is serviced using the old database items. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items during at least the transforming. See also other non-limiting examples of triggers in §3.6 Para 5-6, §3.7 Para 4-5.)

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom discloses wherein transforming the copy of the old database items to the new copy of database items comprises adding a new column (§3.3, ¶1-3, I.e. changing attributes by adding new attributes then dropping old attributes, or by adding new attributes derived from old attributes).

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom discloses wherein transforming the copy of the old database items to the new copy of database items comprises combining a column. (§3.1, ¶3; §3.7 ¶1-2; §3.8 ¶1-3, Columns can be merged when merging tables. Like with attributes, triggers in phase 1 which capture updates remain active during phase 2.).

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom discloses wherein transforming the copy of the old database items to the new copy of database items comprises deleting a column (§2 ¶5, §3.3, ¶1, E.g. dropping old attributes).


As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom discloses detecting a database failure; and rolling back the database by discarding the new copy of database items and continuing database operations with the old database items (Fig. 1; §3.1 ¶4-5 and 8, If a decision is to abort the new schema change, e.g. in cases of database related failures of some sort, a complex schema change can be aborted and the new schema discarded such that the old schema is kept.).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ronstrom as applied above, and further in view of Arora (previously presented)(US 2007/0282515 A1) in view of Goldstein et al. (previously presented)(US 2015/0227533 A1), hereinafter Goldstein.

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom discloses wherein servicing user queries made against the old copy of database items comprises:
receiving a query directed to the old database items (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. servicing user queries, to data of the old database items which causes the update to also occur on the new column type. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items.).
Ronstrom does not specifically disclose that the servicing user queries made against the old copy of database items comprises:
changing the query directed to the old database items to a new query directed to both the new copy of database items and the old database items.  
However Arora discloses incrementally migrating old database items to a new copy of database items having in response to a column type change (Figs. 1-2; [0012]; [0013]; [0030], Old database items are migrated to the new column type when they’re updated. Otherwise they remain in the old column.),
receiving a query directed to database items; and servicing the query form both the old database items and the new copy of database items (Fig. 2; [0029]; [0035], In response to a query the old column can be checked for old database items, and if not present then the new column is checked.).
Additionally, Goldstein discloses servicing user queries made against a copy of database items comprises:
receiving a query directed to database items; and changing the query directed to the database items to a new query directed to both the new copy of database items and the old database items ([0178], A database can have schema changes to column types resulting in new and old database items corresponding to the changes. A query is received and can be rewritten to include a union of a pre-change and post-change query).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ronstrom with the teachings of Aurora by modifying Ronstrom to combine phase 2 and phase 3 to allow for both the new and old versions to be executed in phase 3 while data is copied and transformed in phase 1 by only forming the new copy of database items when a given item is updated as suggested by Arora. The motivation for doing so would have been to reduce the overhead and time required of performing a single bulk migration of data (Arora, [0006]; [0032], Lines 1-3). 
Furthermore, it would have been obvious to a person having ordinary skill in the art to recognize that a query of Ronstrom directed to the old database items (e.g. updates as in §3.3) and those in Arora, can readily include a request for data that hits on multiple records and that those records, depending on the current state of the migration could readily have results where some records have been migrated and some have not.  Thus, it would have been obvious to said ordinarily skilled artisan to combine the teachings of Ronstrom, as previously modified with Aurora, by modifying Ronstrom such that a query that can cover known ranges or other values being known to be split across different versions (Arora, [0032]-[0034]; Goldstein, [0176]-[0178]) is changed to include and perform a union of a pre-change and post-change query as suggested by Goldstein (Goldstein, [0078]). Thus as combined, rendering obvious in full “changing the query directed to the old database items to a new query directed to both the new copy of database items and the old database items” as claimed. The motivation for doing so would have been to handle where a single index does not cover data comprising both new (Goldstein, [0178]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ronstrom as applied above, and further in view of Arora.

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom does not explicitly disclose servicing the user query made against the old database items using the copy of the old database items and without using the new copy of the database. 
However, Aurora discloses incrementally migrating old database items to a new copy of database items having in response to a column type change (Figs. 1-2; [0012]; [0013]; [0030], Old database items are migrated to the new column type when they’re updated. Otherwise they remain in the old column.),
receiving a query directed to database items; and servicing the user query made against the old database items using the copy of the old database items and without using the new copy of the database (Fig. 2, #208; [0012]; [0013]; [0035]; [0036]; A select query can be handled such that the copy of old database items is checked first for the requested data, and if present the query is serviced using only the old database items.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ronstrom with the teachings of Aurora by modifying Ronstrom such that when SELECT queries are received during migration (Arora, [0036]).

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom does not explicitly disclose servicing the user query made against the old database items using the copy of the old database items and without using the new copy of the database unless explicitly requested.
Aurora discloses incrementally migrating old database items to a new copy of database items having in response to a column type change (Figs. 1-2; [0012]; [0013]; [0030], Old database items are migrated to the new column type when they’re updated. Otherwise they remain in the old column.),
receiving a query directed to database items; and servicing the user query made against the old database items using the copy of the old database items and without using the new copy of the database unless explicitly requested (Fig. 2, #208; [0012]; [0013]; [0035]; [0036]; A select query can be handled such that the copy of old database items is checked first for the requested data, and if present the query is serviced using only the old database items. If not present in the old version, then the system explicitly requests to use the new version. The claim does not specify what explicitly requests the use of the new copy, thus the system only using the old unless it determines to explicitly request from the new copy reads on the limitation.).
(Arora, [0036]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ronstrom, as applied above, and further in view of Sim-Tang (previously presented)(US 8,712,970 B1).

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Ronstrom does not specifically disclose comprising identifying log operations that do not need to be performed as a result of maintaining both the old database items and the new copy of database items.
However, Sim-Tang discloses comprising identifying log operations that do not need to be performed as a result of maintaining both the old database items and the new copy of database items (Col. 3, Lines 34-45, If no recovery is needed then the log entries do not need to be performed and are ‘identified’ as such.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ronstrom with the teachings of Sim-Tang by modifying Ronstrom such that an when an UNDO operation is not needed, any .

Claims 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ronstrom in view of Arora.

As to claim 13, Ronstrom discloses a system for transforming a database while allowing the data in the database to be available to database users during the transformation of the database (Abstract), the system performing
creating a new version of metadata for old database items for the database for transforming the old copy of database items from an old column type to a new copy of database items in a new column type for the database (§3, ¶1; §3.1, ¶1-3; §3.3, Changes to the schema of a database result in new tables with new versions of metadata and data being created for the new version. E.g. Column types can be changed from old types to new types in various ways including by attribute, i.e. a column type, from an old attribute to a new attribute.);
migrating a copy of the old database items from the old column type to the new column type (Fig. 1; §3.1, ¶3; §3.3, In a second phase of a multi-phase migration, a copy of old database items is formed from of an old column type that is updated into the new column type. Migration completes then Phase 5 completes after the new schema is validated.);
(Fig. 1; §3.1, ¶1-3; §3.3, ¶2-3, As part of a multi-phase migration, triggers of phase 1 remain active during the phase 2 process of migrating data.): 
transforming the copy of the old database items to the new copy of database items according to the new version of the metadata (§3.1, ¶1-3; §3.3, ¶2-3, Data migrated is updated, i.e. transformed, to the new attribute, i.e. according to the new version of the metadata, to form the new copy in the new table(s) in at least phase 2.); 
receiving a user query made against the old database items while migrating the copy of the old database items (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. receiving and servicing user queries, made against the old database items while migrating as part of multi-phase migration. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items during at least the transforming.); and
servicing the user query made against the old  database items using the copy of the old database items to allow the database to remain online while transforming the copy of the old database items to the new copy of database items (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. servicing user queries, to data of the old database items which also causes the update to also occur on the new column type. Thus the query is serviced using the old database items. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items during at least the transforming. See also other non-limiting examples of triggers in §3.6 Para 5-6, §3.7 Para 4-5.).
Ronstrom does not explicitly disclose the system comprising one or more processors; and one or more computer readable media, wherein the one or more computer readable media comprise computer executable instructions that when executed by at least one of the one or more processors cause at least one of the one or more processors to perform the claimed steps.
Although it would have been readily apparent, and obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention that the features recited in Ronstrom would necessarily have to be performed on at least a general purpose computer having a processor and computer executable instructions on computer-readable media to perform the functions recited therein.
However, Arora discloses a system for migrating data form an old column type to a new column type ([0012]), that the system comprising one or more processors; and one or more computer readable media, wherein the one or more computer readable media comprise computer executable instructions that when executed by at least one of the one or more processors cause at least one of the one or more processors (Fig. 3; [0040]) to perform the steps.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ronstrom with the teachings 

As to claim 15, the claim is rejected for the same reasons as claim 13 above. In addition, Ronstrom, as previously modified with Arora, discloses a query optimizer configured to facilitate servicing user queries made against the old database items by changing queries to be applied to both the new copy of database items and the old of database items, including updating both the new copy of database items and the old database items when the user queries comprise data updates (Ronstrom, §3.1, ¶1-4; §3.5, ¶3-5, Update operations can occur on both copies of the database using triggers during at least phase 3 of the migration process.).


As to claim 17, Ronstrom discloses a system for transforming a database while allowing the data in the database to be available to database users during the transformation of the database (Abstract)); the system causing the following method to be performed:
creating a new version of metadata for old database items for the database for transforming the old database items from an old column type to a new copy of database items in a new column type for the database (§3, ¶1; §3.1, ¶1-3; §3.3, Changes to the schema of a database result in new tables with new versions of metadata and data being created for the new version. Column types can be changed from old types to new types in various ways including by attribute, i.e. a column type, from an old attribute to a new attribute.);
migrating a copy of the old database items from the old column type to the new column type (Fig. 1; §3.1, ¶3; §3.3, In a second phase of a multi-phase migration, a copy of old database items is formed from of an old column type that is updated into the new column type. Migration completes then Phase 5 completes after the new schema is validated.);
while migrating the copy of the old database items (Fig. 1; §3.1, ¶1-3; §3.3, ¶2-3, As part of a multi-phase migration, triggers of phase 1 remain active during the phase 2 process of migrating data.): 
transforming the copy of the old database items to the new copy of database items according to the new version of the metadata (§3.1, ¶1-3; §3.3, ¶2-3, Data migrated is updated, i.e. transformed, to the new attribute, i.e. according to the new version of the metadata, to form the new copy in the new table(s) in at least phase 2.);
receiving a user query made against the old database items while migrating the copy of the old database items (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. receiving and servicing user queries, made against the old database items while migrating as part of multi-phase migration. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items during at least the transforming.); and
servicing the user query made against the old  database items using the copy of the old database items to allow the database to remain online while transforming the copy of the old database items to the new copy of database items (Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. servicing user queries, to data of the old database items which also causes the update to also occur on the new column type. Thus the query is serviced using the old database items. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items during at least the transforming. See also other non-limiting examples of triggers in §3.6 Para 5-6, §3.7 Para 4-5.).
	Ronstrom does not explicitly disclose one or more computer readable storage media comprising computer executable instructions that when executed by one or more processors cause the method to be performed.
Although it would have been readily apparent, and obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention that the features recited in 
However, Arora discloses a system for migrating data form an old column type to a new column type ([0012]), that the system comprising one or more computer readable storage media comprising computer executable instructions that when executed by one or more processors cause a method to be performed (Fig. 3; [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ronstrom with the teachings of Arora by modifying Ronstrom such that the copying of data from the old database with the old schema to the new in Ronstrom is done to implement the data migration features of Ronstrom on a computer with a processor and stored executable instructions as done by Arora to also migrate data between column types. As implementing instructions on a computer readable medium to perform instructions is well-known in the art, it would have been obvious to implement these known techniques as disclosed by Arora to achieve the predictable result of implementing a computer with a processor, memory, and instructions to migrate data.

As to claim 19, the claim is rejected for the same reasons as claim 17 above. In addition, Ronstrom, as previously modified with Arora, discloses wherein servicing user queries made against the old database items comprises servicing the queries from the new copy of database items and the old database items, including updating both the new copy of database items and the old database items when the user queries comprise data updates (Ronstrom, §3.1, ¶1-4; §3.5, ¶3-5, Update operations can occur on both copies of the database using triggers during at least phase 3 of the migration process.).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ronstrom and Arora as applied above, and further in view of Goldstein.

As to claims 14 and 18, the claims are rejected for the same reasons as claims 13 and 17 above. In addition, Ronstrom, as previously modified with Arora, discloses wherein servicing user queries made against the old copy of database items comprises:
receiving a query directed to the old database items (Ronstrom, Abstract, §3.1, ¶1-3; §3.3, ¶2-3, Triggers of phase 1 remain active during the phase 2 process of migrating data. These can include detecting updates, i.e. servicing user queries, to data of the old database items which causes the update to also occur on the new column type. This is done so as to help enable the ability to never block any transactions for soft schema changes as mentioned in the abstract, for example. Thus indicating that queries are still received and serviced that are directed to the old database items.).
Ronstrom does not specifically disclose that the servicing user queries made against the old copy of database items comprises:
changing the query directed to the old database items to a new query directed to both the new copy of database items and the old database items.  
However Arora discloses incrementally migrating old database items to a new copy of database items having in response to a column type change (Figs. 1-2; [0012]; [0013]; [0030], Old database items are migrated to the new column type when they’re updated. Otherwise they remain in the old column.),
receiving a query directed to database items; and servicing the query form both the old database items and the new copy of database items (Fig. 2; [0029]; [0035], In response to a query the old column can be checked for old database items, and if not present then the new column is checked.).
Additionally, Goldstein discloses servicing user queries made against a copy of database items comprises:
receiving a query directed to database items; and changing the query directed to the database items to a new query directed to both the new copy of database items and the old database items ([0178], A database can have schema changes to column types resulting in new and old database items corresponding to the changes. A query is received and can be rewritten to include a union of a pre-change and post-change query).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ronstrom with the teachings of Aurora by further modifying Ronstrom to combine phase 2 and phase 3 to allow for both the new and old versions to be executed in phase 3 while data is copied and transformed in phase 1 by only forming the new copy of database items when a given item is updated as suggested by Arora. The motivation for doing so would have been to reduce the overhead and time required of performing a single bulk migration of data (Arora, [0006]; [0032], Lines 1-3). 
Furthermore, it would have been obvious to a person having ordinary skill in the art to recognize that a query of Ronstrom directed to the old database items (e.g. updates as in §3.3)  can readily include a request for data that hits on multiple records and that those records, depending on the current state of the migration could readily have results where some records have been migrated and some have not.  Thus, it would have been obvious to said ordinarily skilled artisan to combine the teachings of Ronstrom, as previously modified with Aurora, by modifying Ronstrom such that a query that can cover known ranges or other values being known to be split across different versions (Arora, [0032]-[0034]; Goldstein, [0176]-[0178]) is changed to include and perform a union of a pre-change and post-change query as suggested by Goldstein (Goldstein, [0078]). Thus as combined, rendering obvious in full “changing the query directed to the old database items to a new query directed to both the new copy of database items and the old database items” as claimed. The motivation for doing so would have been to handle where a single index does not cover data comprising both new and old data, as is the case in Ronstrom and Arora, and more efficiently access data from queries to old data that has some data migrated and converted (Goldstein, [0178]).


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronstrom and Arora as applied above, and further in view of Kaneko.

As to claims 16 and 20, the claims are rejected for the same reasons as claims 13 and 17 above. In addition, Ronstrom, as previously modified with Arora, does not specifically disclose wherein servicing user queries on the old database items comprises servicing the queries from the old database items when the user queries comprise only retrieving data.
([0034]; [0038]-[0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ronstrom, as previously modified with Sim-Tang, with the teachings of Kaneko by modifying Ronstrom such that queries reading data during the schema change process are directed to the old database as done by Kaneko. The motivation for doing so would have been to ensure the data being requested is complete and stable (Ronstrom, §3.1 ¶4-5; Kaneko, [0034]).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 9, with respect to the rejections of claims 4 and 5 under 35 USC §112(a) have been fully considered and are persuasive.  The rejections of claims 4 and 5 under 35 USC §112(a) have been withdrawn. 

(b) 	Applicant’s arguments, see page 9, with respect to the rejection 5 under 35 USC §112(b), have been fully considered and are persuasive.  The rejection of claim 5 under 35 USC §112(b) has been withdrawn.

(c)	At pages 9-11, with respect to the rejection of independent claim 1 under 35 USC §102, Applicant argues that Ronstrom does not disclose while migrating, servicing the user query made against the old database items using the copy of old database items, as currently amended. Applicant argues that the queries were made against the old database prior to migration are completed during migration and that any new queries made during migration are directed to the new database.
	As to [c], Applicant’s arguments have been fully considered but are not persuasive. As stated in previous actions, and reiterated in the updated rejection of claim 1 in view of Applicant’s amendments, the copy of the old database items are used when active triggers are in response to received user queries during migration. E.g. an update request received during the migration process will update the old database items, i.e. service the query against the old database items, and then update the new database items (§3.3). See also other non-limiting examples of triggers in §3.6 Para 5-6, §3.7 Para 4-5. The triggers are in place explicitly to handle data updates during the data migration, i.e. to service updates to the old database items, thus servicing the query using the old database items, during migration.


	As to [d], Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in [c] above with respect to claim 1, and also for the reasons set forth in the respective rejections of claims 3 and 7-11 above. 


(e)	At pages 11-12, with respect to the rejections of dependent claims 2, 4-6, and 12 under 35 USC §103, Applicant argues that the claims are allowable for at least the reasons previously argued with respect to claim 1 by virtue of their respective dependencies.
	As to [e], Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in [c] above with respect to claim 1, and also for the reasons set forth in the respective rejections of claims 2, 4-6, and 12 above.

(f)	At pages 11-12, with respect to the rejections of independent claims 13 and 17 under 35 USC §103, Applicant argues that the claims are allowable for at least the reasons previously argued with respect to claim 1 by virtue of their similar scope to claim 1.
	As to [f], Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in [c] above with respect to claim 1, and also for the reasons set forth in the respective rejections of claims 13 and 17 above.


	As to [g], Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in [f] above with respect to claims 13 and 17, and also for the reasons set forth in the respective rejections of claims 14-16 and 18-20 above.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pintar et al. (US 2005/0114404 A1) discloses a query explicitly requesting database schema versions to request data from.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/Primary Examiner, Art Unit 2167